Citation Nr: 0637333	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 19, 1977 to 
November 30, 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the veteran's request to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran provided testimony before 
the undersigned Veteran's Law Judge in May 2004.

In an August 2004 decision, the Board determined that new and 
material evidence had been received, and the appeal to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder was granted.  The August 2004 
Board decision also remanded (to the RO via the Appeals 
Management Center (AMC)) the issue of entitlement to service 
connection for an acquired psychiatric disorder for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2006 supplemental statement of the case, the VA 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  In the 
August 12, 2006 cover letter accompanying the August 2006 
supplemental statement of the case, the veteran was 
essentially informed that he had 60 days to submit any 
additional information before his case would be returned to 
the Board for further consideration.

In a SSOC NOTICE RESONSE received by VA in September 2006, 
the veteran indicated (in a hand written comment) that on 
August 14, 2006 he had submitted "new evidence" to "the 
Detroit VA" facility received by "Mr. Sims."  The Board 
observes, however, that no such evidence is of record, and it 
does not appear that any action to obtain such evidence has 
been undertaken.  As such, the Board finds that the AMC 
should attempt to obtain the aforementioned evidence and 
associate it with the veteran's claims file.

Therefore, this case is REMANDED for the following action:

1.  The AMC should contact the Detroit RO 
in an effort to obtain the evidence 
submitted by the veteran (as described in 
the SSOC NOTICE RESONSE received by VA in 
September 2006).  If no such evidence is 
found, a notation to that effect should 
be made.

2.  Thereafter, the claim should be 
readjudicated.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





